internal_revenue_service number release date index number ------------------------------------------------ ------------------------------------------- ------------------------------ ---------------------------- department of the treasury washington dc person to contact ----------- id no ------------- telephone number --------------------- refer reply to cc psi b01 - plr-101286-04 date april legend x d1 ---------------------------------------------------- ----------------------- ----------------- -------------- ------------------- -------------------- state d2 d3 dear -------------- correspondence written on behalf of x requesting relief for inadvertent termination of subchapter_s_election under sec_1362 of the internal_revenue_code code this letter responds to the letter dated date and related facts the information submitted discloses that x was incorporated on d1 under state law and elected to be treated as an s_corporation effective d1 on d2 a portion of x’s stock were issued to certain individual_retirement_account trusts iras that are ineligible shareholders under sec_1361 x represents that upon discovery of the inadvertent error it took immediate remedial action and redeemed all of the stock issued to the iras on d3 x and each of its shareholders have agreed to make any adjustments that the commissioner may require consistent with the treatment of x as an s_corporation law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that a small_business_corporation cannot have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1_1361-1 of the income_tax regulations provides that except as otherwise provided in sec_1_1361-1 relating to nominees and paragraph h relating to certain trusts a corporation in which any shareholder is a corporation partnership or trust does not qualify as a small_business_corporation sec_1_1361-1 provides that the person for whom stock of a corporation is held by a nominee guardian custodian or an agent is considered to be the shareholder of the corporation for example a partnership may be nominee of s_corporation stock for a person who qualifies as a shareholder of an s_corporation however if the partnership is the beneficial_owner of the stock the partnership is the shareholder and the corporation does not qualify as a small_business_corporation revrul_92_73 1992_2_cb_224 holds that a_trust that qualifies as an individual_retirement_account under sec_408 of the code is not a permitted shareholder of an s_corporation under sec_1361 sec_1362 provides that an election under '1362 a shall be terminated whenever at any time on or after the first day of the taxable_year for which the corporation is an s_corporation the corporation ceases to be a small_business_corporation the termination is effective on and after the day of the cessation ' d b sec_1362 in relevant part provides that if an election under ' a by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or b was terminated under ' d the secretary determines that the circumstances resulting in the ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness or termination steps were taken so that the corporation is once more a small_business_corporation and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the ineffectiveness or termination the corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based solely on the facts submitted and representations made we conclude that x s s election terminated upon the issuance of a portion of its stock to the iras on d2 and the termination constituted an inadvertent termination within the meaning of sec_1362 we also conclude that pursuant to sec_1362 x will be treated as an s_corporation from d2 and thereafter provided that x s s election was otherwise valid and has not terminated under ' d in addition during the period from d2 to d3 the beneficiaries of the iras will be treated as the owners of the iras’ shares of x stock accordingly each beneficiary must include their respective ira’s percent of the separately and nonseparately stated items of x as provided in sec_1366 make any adjustments to stock basis as provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 this ruling is null and void if x or the ira beneficiaries fail to comply with these requirements except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed regarding whether x’s orginal election to be an s_corporation was a valid election under sec_1362 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being mailed to your authorized representative sincerely david r haglund senior technician reviewer branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for ' purposes cc
